Case 19-10725-KHK            Doc 45    Filed 03/25/19 Entered 03/25/19 16:39:07          Desc Main
                                      Document      Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

In re:                                             *
                                                   *
ABRAMS LEARNING AND                                *        Case No. 19-10725-KHK
INFORMATION SYSTEMS, INC.,                         *        Chapter 11
                                                   *
         Debtor.                                   *

                      ORDER AUTHORIZING DEBTOR
         TO ASSUME EXECUTORY CONTRACTS AND PAY CURE AMOUNTS

         Upon the motion (the “Motion”) of Abrams Learning and Information Systems, Inc., the

debtor-in-possession in the above-captioned case (the “Debtor”), seeking entry of an order

authorizing the Debtor to assume its executory contracts with AMTIS, Inc.; Chadwick Clark;

Champion Networks, LLC; Crandall Consulting; Erin Osburn; Joanna Williams; Kimberly

Blackenship; Kristy Snyder; Leon Rios/ Rios Advantage; Marcus Griffin; Monique Smith; Nancy

Beaulieu; Robert J. Davis; TiER1 Performance Solutions; Timothy Griffin; and Valiant Integrated

Services (the “Contract-Counterparties”); the Court having found that it has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334; the Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); the Court having found that venue of this proceeding and the

Motion        in      this      district      is   proper      pursuant     to      28      U.S.C.

§§ 1408 and 1409; the Court having found that the relief requested in the Motion is in the best

interests of the Debtor, its creditors, and other parties in interest; the Debtor having provided


LAUREN FRIEND MCKELVEY (VSB No. 78813)
BRADLEY D. JONES (VSB No. 85095)
ODIN FELDMAN & PITTLEMAN PC
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Phone: 703-218-2100
Fax:    703-218-2160
Email: Lauren.McKelvey@ofplaw.com
        Brad.Jones@ofplaw.com

Counsel for Debtor and Debtor in Possession
Case 19-10725-KHK         Doc 45     Filed 03/25/19 Entered 03/25/19 16:39:07              Desc Main
                                    Document      Page 2 of 4



appropriate notice of the Motion and the opportunity for a hearing on the Motion under the

circumstances; and the Court having reviewed the Motion and having heard the statements in support

of the relief requested therein; and the Court having determined that the legal and factual bases set

forth in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all

of the proceedings had before the Court; and any objections to the relief requested herein having

been withdrawn or overruled on the merits; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      Pursuant to sections 365(a) and (b) of the Bankruptcy Code, the relief requested in the

Motion is granted.

       2.      The Debtor is authorized to assume its executory contracts with the Contract-

Counterparties.

       3.      The Debtor is authorized to pay all amounts due (including pre-petition amounts)

under such executory contracts in the ordinary course of business and pursuant to the terms of its

executory contracts with the Contract-Counterparties.

       4.      The Debtor is authorized to enter into agreements with Champion Networks, LLC

and Leon Rios/ Rios Advantage as to the timing and payment of their pre-petition arrearages in

excess of their regular, monthly payment due April 1, 2019, which agreement shall be subject to

further approval by the Court.

       5.      The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized to

receive, process, honor, and pay all such checks and electronic payment requests when presented for

payment, and all such banks and financial institutions are authorized to rely on the Debtor’s

designation of any particular check or electronic payment request as approved by this Order.


                                                  2
Case 19-10725-KHK         Doc 45    Filed 03/25/19 Entered 03/25/19 16:39:07              Desc Main
                                   Document      Page 3 of 4



       6.      The Debtor is authorized to issue replacement postpetition checks, to effect

postpetition fund transfer requests, and to pay any administrative fees and expenses on account of

any checks or fund transfer requests that are dishonored as a consequence of this chapter 11 case

with respect to prepetition amounts owed in connection with each claim of the Contract-

Counterparties.

       7.      The requirements set forth in Bankruptcy Rule 6003 are satisfied.

       8.      Notice of the Motion satisfies the requirements of Bankruptcy Rule 6006(c) and the

Local Bankruptcy Rules.

       9.      Notwithstanding Bankruptcy Rule 6004(d), the terms and conditions of this Order

shall be immediately effective and enforceable upon its entry.

       10.     Pursuant to Rule 6004(e), the Debtor is authorized to bring the Motion as an omnibus

motion.

       11.     The Debtor is authorized to take all actions necessary to effectuate the relief granted

pursuant to this Order in accordance with the Motion.

       12.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.


       Mar 25 2019
Dated: ___________________                     /s/ Klinette Kindred
                                               ____________________________
       Alexandria, VA                          Klinette H. Kindred
                                               United States Bankruptcy Judge


                                                                  March 25, 2019
                                               Entered on docket: ________________




                                                 3
Case 19-10725-KHK           Doc 45    Filed 03/25/19 Entered 03/25/19 16:39:07   Desc Main
                                     Document      Page 4 of 4



WE ASK FOR THIS:


     /s/ Lauren Friend McKelvey
LAUREN FRIEND MCKELVEY (VSB No. 78813)
BRADLEY D. JONES (VSB No. 85095)
ODIN FELDMAN & PITTLEMAN PC
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Phone: 703-218-2100
Fax: 703-218-2160
Email: Lauren.McKelvey@ofplaw.com
       Brad.Jones@ofplaw.com


SEEN AND NO OBJECTION


/s/ Joseph A. Guzinski
Joseph A. Guzinski, Esquire
Office of the U. S. Trustee
1725 Duke Street
Alexandria, Virginia 22314


PARTIES TO RECEIVE COPIES:

Counsel for Debtor – to be served electronically
Counsel for the US Trustee – to be served electronically




 #4223851v1 088398/000002




                                                4
